United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                September 5, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-20054
                           Summary Calendar


UNITED STATES OF AMERICA

                                      Plaintiff-Appellee,

versus

VICTOR PARKER,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-224-1
                      --------------------

Before KING, BARKSDALE, and GARZA, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Victor Parker has

renewed his motion for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Parker has not filed a response.    Counsel avers that Parker has

served his term of incarceration and is not being supervised.

Based on our review of the record and counsel’s representations,

we conclude that there is no nonfrivolous issue for appeal.          See

United States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999).

Accordingly, the motion for leave to withdraw is GRANTED, counsel

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-20054
                               -2-

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.